DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cited reference is of record.
The office acknowledges the receipt of the After Final Amendment dated 08/22/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 17.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Choi (KR 2015077263) teaches a material represented by cpd17 (page 9):



    PNG
    media_image1.png
    186
    346
    media_image1.png
    Greyscale

	cpd17 reads on applicants’ Formula 1 wherein c1 and c2 = 1; D1 and D2 = phenyl;  R1 = Formula 2, a1 = 1, L1 = phenylene;  b1 =1, Ar1 = triazine; R2 = Formula 2, a1 = 0, b1 = 1, R1 = pyrimidine. When D1 and D2 are phenyl both R1 and R2 cannot be Formula 2 when D1 and D2 are phenyl. 
	Choi fails to teach, suggest or offer guidance that would render it obvious to modify cpd17 to arrive at the limitations of the above independent claims. 
Claims 1-20 allowed.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786